                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


DR. FARID KARIMI,

                    Plaintiff,                               4:18CV3088

       vs.
                                                       ORDER OF DISMISSAL
DR. ROGER DONOVICK, in his official
and individual capacities;

                    Defendant.


      Before the Court are the Findings and Recommendation of Magistrate Judge

Cheryl R. Zwart, ECF No. 53, recommending that this case be dismissed pursuant to

Federal Rule of Civil Procedure 4(m) and for failure to prosecute. No objections have

been filed. Under 28 U.S.C. § 636(b)(1), the Court has conducted a de novo review of

the record and adopts the Findings and Recommendation in their entirety.

      IT IS ORDERED:

      1.     The Magistrate Judge’s Findings and Recommendation, ECF No. 53, are

             adopted in their entirety; and

      2.     The above-captioned case is dismissed without prejudice.



      Dated this 6th day of June 2019.


                                              BY THE COURT:

                                              s/Laurie Smith Camp
                                              Senior United States District Judge
